Mr. Chief Justice Clarity delivered the opinion of the court: It appears that claimants were employed at the Chicago-State Hospital at Dunning, Illinois, an institution owned and operated by thq State of Illinois; that on Dec. 28th, 1923,, while the claimants were in the performance of their duties a: fire occurred in said hospital which destroyed clothing, wearing apparel, goods and chattels of claimants, which property was in the quarters of said claimants in said hospital. It: further appears that claimants had no opportunity to prevent the loss of their property; that the safety and control of such, property was under the control of the defendant. The Attorney General comes and admits that claimants-did sustain the loss and the question to consider being the amount of the- loss. The court after a careful examination of all the files- in thecas e is of the opinion and hereby recommends that the claimant C. M. Cletcher be awarded the sum of $390.00, and that said claimant Addie Cletcher be awarded the sum of $718.00..